Citation Nr: 1042350	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-28 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk 

INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1962 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2010, the Veteran testified at 
a videoconference hearing before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.

In January 2010, the Veteran submitted additional evidence that 
had not previously been considered by the RO.

The Board notes that the Veteran initiated a claim for service 
connection for PTSD in February 2006.  However, given the 
Veteran's diagnoses of PTSD and depressive disorder during the 
period of the appeal, the Board has recharacterized the issue 
presently on appeal as entitlement to service connection for 
psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The RO denied the Veteran's claim for service connection for 
PTSD, in part, because there was no verified stressor.  The 
Veteran's service personnel records reflect that he served in 
Vietnam from January 1966 to January 1967.  In various 
statements, the Veteran maintains that while stationed in 
Vietnam, his base at Cam Ranh Bay was attacked by the enemy.  A 
June 2007 response from the U.S. Army and Joint Services Records 
Research Center (JSRRC) noted that there was no record of any 
attacks on Cam Ranh Bay during the time the Veteran was in 
Vietnam.  The JSRRC response also indicated that the Morning 
Reports (MR) for Cam Ranh Bay should be obtained; however, the 
RO/AMC has not attempted to do so.  Thus, on remand, MRs for the 
Veteran's unit(s) during the time from January 1966 through 
January 1967 should be obtained. 

Following receipt of the MRs and additional data from any and all 
sources, the RO/AMC should prepare a report detailing the nature 
of any in-service stressful event(s), verified by the data on 
file, outlining the specific evidence corroborating that a 
stressor event in service actually occurred.  The report and/or 
determination relating to each of the foregoing must then be 
added to the claims file.

In addition, there is no etiology opinion of record that is 
adequate for adjudication purposes.  On remand, the Veteran 
should be scheduled for a VA medical examination specifically for 
the purpose of determining the etiology of any psychiatric 
disorder, to include PTSD.  See 38 U.S.C.A. § 5103A.

Finally, during his January 2010 videoconference hearing, the 
Veteran indicated that he was currently receiving treatment from 
the VA Medical Center (VAMC) in Richmond, Virginia.  While some 
of these records have been received, some pages are missing.  
Ongoing medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and non-VA which treated the 
Veteran for psychiatric disability since May 
2007.  Of particular interest are any 
outstanding VA treatment records from the 
Richmond VAMC.  Those records not already 
associated with the claims folder should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  The RO/AMC should request and secure 
copies of MRs for the unit(s) the Veteran 
served with in Vietnam from January 1966 
through January 1967 (further broken down 
into smaller time increments, as necessary).  
If any requested records are unavailable, or 
the search for such records otherwise yields 
negative results, it should be so documented 
in the claims file, along with an explanation 
for the negative result (records 
unavailability).  

3.  Following receipt of additional data from 
any and all sources, the RO/AMC must prepare 
a report detailing the nature of any in-
service stressful event(s), verified by the 
data on file, outlining the specific evidence 
corroborating that a stressor event in 
service actually occurred.  The report and/or 
determination relating to each of the 
foregoing must then be added to the claims 
file.

4.  The RO/AMC should afford the Veteran a VA 
psychiatric examination by a psychiatrist or 
psychologist to determine whether he suffers 
from a current psychiatric disability, 
including PTSD, which is related to service.  
All indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The opinions 
provided should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The AMC/RO is to 
provide the examiner with a list of 
confirmed stressors, if any.

a.  The examiner should offer an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that the 
Veteran has PTSD related to a confirmed 
event in service.  If the Veteran is found to 
have PTSD in accordance with DSM-IV criteria, 
the examiner should specify the stressor(s) 
upon which the diagnosis is based.  If PTSD 
is not diagnosed, the examiner should explain 
why the Veteran does not meet the criteria 
for this diagnosis.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress Disorder 
Examination, revised on April 2, 2007.

b.  The examiner should offer an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that the 
Veteran has an acquired psychiatric disorder 
other than PTSD related to his military 
service.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim. 

6.  After completion of the above and any 
additional development deemed necessary, the 
RO/AMC should review the issue on appeal.  
All applicable laws and regulations should be 
considered.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

